DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 01/26/2022 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
	Applicant argues deficiencies leading to the rejection of certain claims under 35 USC § 112 (b) have been corrected. The examiner is persuaded and the 35 USC § 112 (b) rejection is withdrawn. Applicant argues the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Reasons for Allowance below.

Allowable Subject Matter
Claims 15 - 24 are allowed.

Regarding independent claim 15, examiner notes a search has revealed prior art, Ju (KR20130081436), that discloses a device with a supply unit, a first filtering membrane, a second filtering membrane, a raw water supply line, a flow rate measuring unit, a first path line connecting the first filtering membrane with the flow rate measuring unit, a second path line, separate from the first path line, which connects the output of the first filtering membrane with the input of the second filtering membrane and the output of the second filtering membrane with the flow rate measuring unit. Ju does not disclose applicant’s level sensor which stores water filtered through the first filtering membrane to measure a silt density index and a buffer tank mounted on the second path line storing water from the level sensor. Furthermore, no other prior art and can found to motivate or teach applicant’s device including a level sensor configured to store the first permeated water in order to measure a silt density index (SDI) from the first permeated water; an SDI/MFI-2 measurement line, separate from the SDI/MFI-1 measurement line, which connects the flow rate measuring unit with the level sensor and is configured to provide to the flow rate measuring unit an MFI-2 measurement of the second filtration membrane using a flow rate of water passing through the SDI/MFI-2 measurement line; and a buffer tank mounted on the SDI/MFI-2 measurement line to store the first permeated water discharged from the level sensor, wherein the second filtration membrane is mounted on the SDI/MFI-2 measurement line between the flow rate measuring unit and the buffer tank to pass second permeated water, in combination  with the remaining limitations of the claim.
The dependent claims would be allowable for at least the same reasons as above.


a level sensor;  an SDI/MFI-1 measurement line connecting the flow rate measuring unit with the first filtration membrane through the level sensor; an SDI/MFI-2 measurement line, separate from the SDI/MFI-1 measurement line, connecting the flow rate measuring unit with the level sensor; and a buffer tank mounted on the SDIIMFI-2 measurement line, wherein the second filtration membrane is mounted on the SDI/MFI-2 measurement line between the flow rate measuring unit and the buffer tank; measuring a silt density index (SDI) from the first permeated water by storing the first permeated water in the level sensor, discharging the first permeated water, and enabling the first permeated water discharged by the level sensor to reach the flow rate measuring unit through the MFI-2 measurement line; storing the first permeated water discharged from the level sensor in the buffer tank in combination with the remaining limitations of the claim.
The dependent claims would be allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856